Citation Nr: 1829665	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  16-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to a rating in excess of 50 percent for service-connected headache disorder.

5.  Entitlement to a rating in excess of 30 percent for service-connected kidney stones.

6.  Entitlement to a rating in excess of 10 percent for service-connected temporomandibular joint (TMJ) disorder.

7.  Entitlement to a compensable rating for service-connected lumbosacral strain with intervertebral disc syndrome.

8.  Entitlement to service connection for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2003 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The record reflects the Veteran died in May 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the record reflects the Veteran died during the pendency of the appeal in May 2018.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


